      Case 2:19-cv-02423-KHV-KGG Document 17 Filed 01/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

LINDA CLARK,                                    )
                                                )
                           Plaintiff,           )
                                                )      CIVIL ACTION
v.                                              )
                                                )      No. 19-2423-KHV
J.C. PENNEY CORPORATION, INC., et al.,          )
                                                )
                           Defendants.          )
                                                )

                            JUDGMENT IN A CIVIL CASE

( )   JURY VERDICT. This action came before the Court for a trial by jury. The issues have
      been tried and the jury has rendered its verdict.

(X)   DECISION BY THE COURT. This action came to decision by the Court. The issues
      have been considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED that pursuant to the Memorandum and Order (Doc.
#16) filed January 22, 2020, this action is DISMISSED.


Dated: 1/22/2020                         TIMOTHY M. O’BRIEN, CLERK

                                         s/ Andrea Schreyer
                                         Deputy Clerk




                                           1
